DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, “1200 nm or less is within ±50%" in line 5, should be changed to – 1200 nm or less is within ±50%.--. 

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1; “nonlinear element, pulse stretching element, computation means” in claim 7; nonlinear element, pulse stretching element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 20130176563 A1) (herein after Ozawa) in view of Hirao (US 20130222790 A1) (herein after Hirao).
As to claim 8, Ozawa discloses a spectroscopic analysis method comprising:
 a step of irradiating a solid-phase sample or a liquid-phase sample with light from a light source [210] [a laser beam emitted from the light source 210…¶0079][¶0086];
 a step of receiving by a light receiver [260] light from the sample that has been subjected to the light irradiation and causing the light receiver to output an intensity of the light [¶0080]; and 



[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Ozawa discloses all the features of the claimed invention except the limitation such as: “spectroscopic analysis”.
However, Hirao from the same field of endeavor discloses a light source used for spectroscopic analysis [¶0081-0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Ozawa such that the light source used for spectroscopic analysis as taught by Hirao, for the advantages such as: in order to enhanced the efficiency. 
	

	
	Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 13, the prior arts alone or in combination fails to disclose the claimed limitations such as “the supercontinuum light having a wavelength range including 1100 nm or greater and 1200 nm or less; and a pulse stretching element that broadens a pulse width of the supercontinuum light from the nonlinear element, wherein the pulse stretching element is an element that performs pulse stretching such that a relationship between wavelength and elapsed time within one pulse in the wavelength range of 1100 nm or greater and 1200 nm or less are in a one-to-one correspondence, and that performs the pulse stretching such that time dispersion per 1 nm of wavelength is 10 picoseconds or greater” along with all other limitations of the claim. 

Claim 14 are allowable due to their dependencies. 



Claims 1-7 and 9-12 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Ozawa et al.) does not teach nor suggest in detail the limitations: 


As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the pulse stretching element is an element that performs pulse stretching such that a relationship between wavelength and elapsed time within one pulse in the wavelength range of 1100 nm or greater and 1200 nm or less are in a one-to-one correspondence, and that performs the pulse stretching such that time dispersion per 1 nm of wavelength is 10 picoseconds or greater, where the light source is disposed at a position at which the light source is capable of irradiating a solid-phase sample or a liquid-phase sample with light; a light receiver that is disposed at a position at which the light receiver receives light from the sample irradiated with the light from the light source for spectroscopic analysis” along with all other limitations of the claim. 

Ozawa et al. only teaches: The optical system of the analysis device operates as descried below. Specifically, a laser beam emitted from the light source 210 is shaped through the lens 220, and then reflected against the half mirror 230 and condensed in 

Claims 2-6 and 9-12 are allowable due to their dependencies. 
The closest references, Ozawa et al. and Hirao alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886




/MD M RAHMAN/Primary Examiner, Art Unit 2886